IN RE: Stack, Kawan; — Plaintiffs); Applying for Supervisory and/or Remedial *1111Writs; Parish of Jefferson 24th Judicial District Court Div. “I” Number 97-68; to the Court of Appeal, Fifth Circuit, Number 98-KH-1326
Writ granted. Because neither relator’s most recent conviction nor either of relator’s felonies relied on in the state’s habitual offender bill satisfy the criteria of R.S. 15:529.1(A)(1)(b)(ii), relator’s habitual offender sentence of life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence is vacated and the district court is ordered to sentence relator to a legal term under R.S. 15:529.1(A)(l)(b)(i).
JOHNSON, J., not on panel.